United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40038
                        Conference Calendar


CHRISTOPHER JOHNSON,

                                    Plaintiff-Appellant,

versus

ANN ROGERS,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:05-CV-397
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Christopher Johnson, prisoner # 842458 at the Monroe,

Washington, Correctional Center, has been barred from proceeding

in forma pauperis (IFP) under 28 U.S.C. § 1915(g) because, on at

least three prior occasions while incarcerated, he has brought an

action or appeal in a court of the United States that was

dismissed as frivolous or for failure to state a claim upon which

relief could be granted.   See Johnson v. Albert, No. C05-1762TSZ-

MJB, 1-2 (W.D. Wash. Nov. 5, 2005) (unpublished).   This appeal



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40038
                                 -2-

was therefore improvidently docketed as if Johnson were

proceeding IFP on appeal.

     Accordingly, Johnson’s IFP status is decertified, and the

appeal is dismissed.   Johnson has 15 days from the date of this

opinion to pay the full appellate filing fee to the clerk of the

district court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.